           Case 6:19-cv-00039-MA        Document 1       Filed 01/09/19     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION
 UNITED STATES OF AMERICA,                                          6:19-cv-00039-MA

         Plaintiff,

         v.                                                         COMPLAINT

 2721 NE Conser Road, Albany,
 Linn County, State and District of Oregon,
 Real Property with Buildings,
 Appurtenances, and Improvements, in rem,

         Defendant.


        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
          Case 6:19-cv-00039-MA          Document 1      Filed 01/09/19     Page 2 of 4




                                                 II.

       Defendant, in rem, 2721 NE Conser Road, Albany, Linn County, State and District of

Oregon, Real Property with Buildings, Appurtenances, and Improvements, (hereinafter known as

“2721 NE Conser Road”) and more particularly described as:

        Beginning at a point on the North boundary of Market Road #34, 30 feet North and 30.19
feet West of the Southeast corner of Tract 23, MILLERSBURG TEN ACRE TRACTS; thence
West along North boundary of said Market Road 160 feet, more or less, to the Southeast corner
of a tract of land conveyed to Richard Draper and Betty Draper by Deed recorded June 22, 1964,
in Book 303, at Page 128, Records of Linn County, Oregon; thence North along Drapers’ East
boundary line 272 feet; thence East and parallel with North boundary of said Market Road 160
feet more or less to West boundary line of a tract conveyed to Mabel Bowman by Deed recorded
in Book 323, at Page 179, Records of Linn County, Oregon; thence South along Bowman’s West
line 272 feet to the point of beginning. Except the West 10 feet of the South 20 feet thereof.
ALSO EXCEPTING the West EIGHTY (80) FEET of the above described property.

       Account: 44335
       Map & Tax Lot: 10S03W20DD00300

is now and during the pendency of this action will be within the jurisdiction of this Court.



                                                III.

       Defendant, in rem, 2721 NE Conser Road, was used or intended to be used to facilitate

the illegal distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 856(a)(2),

and is forfeitable to the United States pursuant to the provisions of 21 U.S.C. § 881(a)(7), as

more particularly set forth in the declaration of Andrew Hsia, Special Agent, Drug Enforcement

Administration, marked as Exhibit A, attached and fully incorporated herein by this reference.



       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendant, in rem, 2721 NE Conser Road; that due notice be given to all


Complaint in rem for Forfeiture                                                                Page 2
          Case 6:19-cv-00039-MA          Document 1      Filed 01/09/19     Page 3 of 4




interested persons to appear and show cause why forfeiture of this defendant, in

rem, should not be decreed; that due proceedings be had thereon; that this defendant be forfeited

to the United States; that the plaintiff United States of America be awarded its costs and

disbursements incurred in this action.

DATED: January 9, 2019.                       Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              s/ Amy E. Potter
                                              AMY E. POTTER
                                              Assistant United States Attorney




Complaint in rem for Forfeiture                                                              Page 3
          Case 6:19-cv-00039-MA         Document 1      Filed 01/09/19     Page 4 of 4




                                        VERIFICATION




        I, Andrew Hsia, declare under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with the Drug Enforcement Administration

and that the foregoing Complaint in rem for Forfeiture is made on the basis of information

officially furnished and upon the basis of such information the Complaint in rem for Forfeiture is

true as I verily believe.



                                      s/ Andy Hsia
                                      ANDREW HSIA
                                      Special Agent
                                      Drug Enforcement Administration




Complaint in rem for Forfeiture                                                              Page 4
         Case 6:19-cv-00039-MA          Document 1-1       Filed 01/09/19     Page 1 of 6




                             DECLARATION of ANDREW HSIA

       I, ANDREW HSIA, do hereby declare:

                                BACKGROUND/EXPERIENCE

       1. I am a Special Agent (SA) with the United States Drug Enforcement Administration

(DEA) currently assigned to the Eugene Resident Office. As such, I am empowered by Title 21,

United States Code, Section 878 to make arrests and obtain and execute search warrants. My job

assignment includes, but is not limited to, the investigation of violations of Title 21, United

States Code, Sections 841(a)(1), 846, 843(b), and 856, which includes the detection,

identification, and apprehension of those individuals involved in narcotics trafficking offenses.

                            PURPOSE OF THIS DECLARATION

       2. This declaration is submitted in support of a complaint in rem seeking the forfeiture

of real property, including the lot or tract of land and any appurtenances or improvements on that

property, commonly known as 2721 NE Conser Road, City of Albany, County of Linn and State

of Oregon (NE Conser Road) and further described as

        Beginning at a point on the North boundary of Market Road #34, 30 feet North and 30.19
feet West of the Southeast corner of Tract 23, MILLERSBURG TEN ACRE TRACTS; thence
West along North boundary of said Market Road 160 feet, more or less, to the Southeast corner
of a tract of land conveyed to Richard Draper and Betty Draper by Deed recorded June 22, 1964,
in Book 303, at Page 128, Records of Linn County, Oregon; thence North along Drapers’ East
boundary line 272 feet; thence East and parallel with North boundary of said Market Road 160
feet more or less to West boundary line of a tract conveyed to Mabel Bowman by Deed recorded
in Book 323, at Page 179, Records of Linn County, Oregon; thence South along Bowman’s West
line 272 feet to the point of beginning. Except the West 10 feet of the South 20 feet thereof.
ALSO EXCEPTING the West EIGHTY (80) FEET of the above described property.

       Account: 44335
       Map & Tax Lot: 10S03W20DD00300.

       3. As set forth below, there is probable cause to believe and I do believe, that Mark D.

McKibbin (McKibben) has committed violations of 21 U.S.C. §§ 841(a)(1) and 856(a)(2), the

Declaration of Andrew Hsia                                            EXHIBIT A Page 1
           Case 6:19-cv-00039-MA        Document 1-1       Filed 01/09/19      Page 2 of 6




distribution of controlled substances and maintaining a drug-involved premises. Specifically, I

believe McKibbin facilitated the illegal distribution of methamphetamine from his residence, NE

Conser Road, and maintained the residence for purposes of distributing methamphetamine since

approximately April 2018. As such and as set forth below, there is probable cause to believe that

the real property, including the lot or tract of land and any appurtenances or improvements on

that property, located at 2721 NE Conser Road, City of Albany, County of Linn and State of

Oregon, is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(7), because it is real property that

was used or intended to be used to commit or facilitate the commission of a drug trafficking

offense.

       4. The real property located at NE Conser Road was transferred to McKibbin on or

about June 14, 2017. Based on a Bargain and Sale Deed dated June 14, 2017, Steven L.

McKibbin transferred Mark D. McKibbin the property at NE Conser Road for zero dollars. The

deed was signed by Steven McKibbin as well as a public notary for the State of Oregon.

       5. Based on evidence obtained in this investigation, including evidence obtained from a

search warrant at the residence, investigative reports, and property title records, there is probable

cause to believe, and I do believe, that beginning in 2018 and continuing to the present,

McKibbin distributed methamphetamine from NE Conser Road on multiple occasions and

altered the structure of NE Conser Road to secrete and conceal distribution quantities of

controlled substances, specifically methamphetamine.

       6. The information contained in this declaration is based on my personal knowledge, as

well as information obtained from other law enforcement personnel, information obtained from

financial property records, and cooperating witnesses. The information set forth here is provided

solely for the purpose of establishing probable cause in support of the complaint in rem and

Declaration of Andrew Hsia                                            EXHIBIT A Page 2
         Case 6:19-cv-00039-MA          Document 1-1      Filed 01/09/19      Page 3 of 6




therefore, it does not include each and every fact that I or others have learned during the course

of this investigation.

                           SUMMARY OF THE INVESTIGATION

Controlled Purchase of Methamphetamine on October 26, 2018

        7. The Linn Interagency Narcotics Enforcement Task Force (LINE) as well as the DEA,

has been investigating Mark Dana McKibbin and others for trafficking methamphetamine in

Oregon. A confidential source (CS) knew that McKibbin regularly stored drugs at his house and

that s/he could buy methamphetamine from McKibbin at his residence.

        8. At about 10:00 a.m. on October 26, 2018, investigators with LINE provided the CS

with $1,900 to purchase a half-pound of methamphetamine. The CS traveled to NE Conser Road.

Inside of the residence, out of public view, the CS met with McKibbin. The CS said that

McKibbin already had weighed out the pre-arranged half-pound of methamphetamine which was

sitting on the kitchen table in the house.

        9. After leaving McKibbin’s residence, the CS provided the suspected

methamphetamine to law enforcement. The substance weighed about 225.5 gross grams and field

tested presumptive positive for methamphetamine.

Controlled Purchase of Methamphetamine on November 2, 2018

        10. At about 10:30 a.m. on November 2, 2018, investigators with LINE provided the CS

with $1,900 to purchase another half-pound of methamphetamine. The CS again traveled to NE

Conser Road. Once inside of the residence, the CS met McKibbin in the living room. The CS

said that McKibbin already had weighed out the pre-arranged half-pound of methamphetamine.




Declaration of Andrew Hsia                                           EXHIBIT A Page 3
        Case 6:19-cv-00039-MA         Document 1-1       Filed 01/09/19    Page 4 of 6




       11. After leaving NE Conser Road, the CS provided the suspected methamphetamine to

law enforcement. The substance weighed about 229.2 gross grams and field tested presumptive

positive for methamphetamine.

Controlled Purchase of Methamphetamine on November 9, 2018

       12. The CS previously informed investigators with LINE that they could buy

methamphetamine from McKibbin at NE Conser Road without prior notice. It was not unusual

to show up at McKibbin’s house to inquire about purchasing methamphetamine and then for

McKibbin to sell whatever methamphetamine he had on-hand at his residence.

       13. At about 10:00 a.m. on November 9, 2018, investigators with LINE provided the CS

with $1,900 to purchase half-pound of methamphetamine. The CS traveled to NE Conser Road.

There, the CS contacted McKibbin and entered the residence. The CS said that McKibbin

brought several pounds of methamphetamine from his bedroom area to the dining room. Once

there, McKibbin used a large spoon to measure out half-pound of methamphetamine on the

dining room table.

       14. After leaving McKibbin’s residence, the CS provided the suspected

methamphetamine to law enforcement. The substance weighed about 223.8 gross grams and field

tested presumptive positive for methamphetamine.

Search Warrant on November 16, 2018 at McKibbin’s Residence

       15. On November 16, 2018, investigators with LINE and the DEA served a State of

Oregon search warrant on McKibbin’s residence and found several plastic bags containing

suspected methamphetamine as well as a larger stash that was located beneath a floorboard in a

bedroom closet. During the physical search of the residence, DEA Agents located carpeting that

had been pulled out from the wall in the closet. Upon further examination, agents located a cut-

Declaration of Andrew Hsia                                         EXHIBIT A Page 4
         Case 6:19-cv-00039-MA         Document 1-1       Filed 01/09/19     Page 5 of 6




out in the floorboards that led to a crawlspace underneath the house. There agents located an

ammo can which contained a large amount of methamphetamine. The floorboards had been

modified to allow access to the crawl space underneath the house where the methamphetamine

was hidden. Based on the lack of disturbance farther into the crawl space, DEA Agents believed

that the crawlspace was used specifically to conceal methamphetamine within reach of anyone

accessing the modified floorboards. Based on the condition of the room in which the crawlspace

was located, it was difficult to ascertain how long ago the floorboard modification was installed.

       16. A sample of the methamphetamine found in the residence was field tested and came

back presumptive positive for methamphetamine. In total, law enforcement found and seized

about 553.6 grams of methamphetamine from McKibbin’s residence during the service of the

search warrant.



                                        CONCLUSION

       17. Based on the foregoing, I have probable cause to believe and do believe that Mark

Dana McKibbin possessed with the intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(A)(viii).

       18. As previously described, McKibbin conducted several drug transactions in NE

Conser Road. McKibbin also appeared to have modified and utilized a modified portion of the

property to conceal methamphetamine. As such, NE Conser Road is subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(7), because it is real property that was used or intended to be used

to commit or facilitate the commission of a drug trafficking offense



Declaration of Andrew Hsia                                             EXHIBIT A Page 5
        Case 6:19-cv-00039-MA         Document 1-1       Filed 01/09/19     Page 6 of 6




      I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

      Executed this 9th day of January 2019.

      s/ Andy Hsia
      Andrew Hsia
      Special Agent
      Drug Enforcement Administration




Declaration of Andrew Hsia                                          EXHIBIT A Page 6
                                 Case 6:19-cv-00039-MA                                   Document 1-2                   Filed 01/09/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      2721 NE Conser Road, Albany, Linn County, State and
                                                                                                               District of Oregon, in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Linn
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21 U.S.C. §§ 841(a)(1) and 856(a)(2)
VI. CAUSE OF ACTION Brief description of cause:
                      real property used to facilitate the illegal distribution of methamphetamine in violation of 21 U.S.C.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION         DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                                 JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                       DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 1/9/2019                                                                s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
